              Case 3:17-cv-05659-WHA Document 354 Filed 01/10/19 Page 1 of 2



 1
     PAUL ANDRE (State Bar No. 196585)
 2   pandre@kramerlevin.com
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4
     jhannah@kramerlevin.com
 5   KRISTOPHER KASTENS (State Bar No. 254797)
     kkastens@kramerlevin.com
 6   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8
     Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15
     FINJAN, INC., a Delaware Corporation,        Case No.: 3:17-cv-05659-WHA
16
                    Plaintiff,                    PLAINTIFF FINJAN, INC.’S NOTICE TO
17                                                THE COURT
             v.
18

19   JUNIPER NETWORKS, INC., a Delaware
     Corporation,
20
                    Defendant.
21

22

23

24

25

26

27

28

     __________________________________________________________________________________
     FINJAN’S NOTICE TO THE COURT
             Case 3:17-cv-05659-WHA Document 354 Filed 01/10/19 Page 2 of 2




 1                                         NOTICE TO THE COURT
 2          Pursuant to the Court’s January 2, 2019, Post-Trial Order (Dkt. No. 348), Finjan hereby advises
 3 the Court that Juniper’s equitable defenses and Section 101 defenses are not moot with respect to

 4 Claim 10 of U.S. Patent No. 8,677,494 (“’494 Patent”), as this claim is still at issue for Juniper ATP

 5 Appliance product, which the Court specifically excluded from the first showdown procedure. See

 6 Dkt. No. 85 at 4-5 (“This order … further agrees that ATP Appliance cannot in fairness be included in

 7 early summary judgment procedure already well underway — although Finjan may of course include

 8 ATP Appliance in subsequent rounds of the early summary judgment procedure going forward.”)
 9          In regards to the status of the second showdown procedure, the second showdown should be
10 stayed if the Court grants Finjan a Judgment as a Matter of Law (“JMOL”) on Juniper’s infringement

11 of Claim 10 of the ‘494 Patent, as the issue of damages should first be properly held at trial. Similarly,

12 the second showdown should be stayed if the Court grants Finjan’s request for a new trial on the ‘494

13 Patent, so the issues from this case can first be resolved at trial before starting the second

14 showdown. Finally, the entire case should be stayed pending appeal if the Court does not grant JMOL

15 or a new trial for Finjan, but certifies issues from the first showdown procedure as final and ripe for

16 interlocutory appeal.

17                                                       Respectfully submitted,

18 Dated: January 10, 2019                          By: /s/ Lisa Kobialka
                                                        Paul J. Andre (SBN 196585)
19
                                                        Lisa Kobialka (SBN 191404)
20                                                      James Hannah (SBN 237978)
                                                        Kristopher Kastens (SBN 254797)
21                                                      KRAMER LEVIN NAFTALIS
                                                          & FRANKEL LLP
22                                                      990 Marsh Road
                                                        Menlo Park, CA 94025
23
                                                        Telephone: (650) 752-1700
24                                                      Facsimile: (650) 752-1800
                                                        pandre@kramerlevin.com
25                                                      lkobialka@kramerlevin.com
                                                        jhannah@kramerlevin.com
26                                                      kkastens@kramerlevin.com
27
                                                         Attorneys for Plaintiff
28                                                       FINJAN, INC.

                                                         1
     FINJAN’S NOTICE TO THE COURT
